Citation Nr: 0739289	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  93-03 782	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a schedular disability rating in excess of 
70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
PTSD, and assigned a 30 percent rating, following a temporary 
total rating, effective July 1, 1991.  The veteran perfected 
an appeal of the assigned rating.  The RO subsequently 
increased the rating to 70 percent, effective July 1, 1991, 
but the veteran continued to assert that a higher initial 
rating was warranted.  The veteran also perfected an appeal 
of denial of entitlement to service connection for alcohol 
abuse, claimed as secondary to PTSD.  

The case had a long and complex appellate history, including 
multiple remands and an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  The Board REMANDED the 
case in September 2004, and then denied the appeal in a May 
2006 decision.  The veteran appealed that denial to the 
Court.  Following the veteran's death in October 2006, the 
Court dismissed the appeal for lack of jurisdiction, and 
vacated the Board's May 2006 decision.  


FINDINGS OF FACT

1.  The veteran served on active duty from January 1965 to 
February 1968.

2.  On December 10, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, that the appellant died in October 
2006.

3.  The claims file was apparently returned to the Boacrd in 
November 2007, although the Court issued an Order in November 
2006 vacating the Board's May 2006 decision and dismissing 
the appeal to the Court for lack of jurisdiction.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal to the Court following the Board's May 2006 denial of 
his claims.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has been dismissed by the Court for 
lack of jurisdiction.  The May 2006 decision of the Board, 
which had not yet become final because of the appeal to the 
Court, has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
                        LINDA A. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


